      Confirmation of OTC Warrant Transaction

         
Date:
  September 21, 2005   ML Ref:
To:
  Cyberonics, Inc. (“Counterparty”)  

 
     

 
       
Attention:
 
 

 
       
From:
  Merrill Lynch International (“ML”)  

 
     

 
  Merrill Lynch Financial Centre
2 King Edward Street
London EC1A 1HQ  






           

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the above-referenced transaction entered into between
Counterparty and ML through its agent Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPFS” or “Agent”) on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Agreement specified below.

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the Swap Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc., are incorporated into this Confirmation. In the event of any inconsistency
between the Swap Definitions and the Equity Definitions, the Equity Definitions
will govern, and in the event of any inconsistency between the Definitions and
this Confirmation, this Confirmation will govern. References herein to a
“Transaction” shall be deemed to be references to a “Share Option Transaction”
for the purposes of the Equity Definitions and to a “Swap Transaction” for the
purposes of the Swap Definitions. For purposes of this Transaction, “Warrant
Style”, “Warrant Type”, “Number of Warrants” and “Warrant Entitlement” (each as
defined below) shall be used herein as if such terms were referred to as “Option
Style”, “Option Type”, “Number of Options” and “Option Entitlement”,
respectively, in the Definitions.

This Confirmation evidences a complete binding agreement between you and us as
to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement” or “Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with elections specified in
the “ISDA Master Agreement” Section of this Confirmation) on the Trade Date of
the first such Transaction between us. In the event of any inconsistency between
the provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of this Transaction.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms:

         
Trade Date:
  September 21, 2005

Warrant Style:
  European

Warrant Type:
  Call

Seller:
  Counterparty

Buyer:
  ML

Shares:
  Shares of common stock, par value of USD 0.01, of Counterparty (Security
Symbol: “CYBX”).

Number of Warrants:
  3.01205mm
Multiple Exercise:
  Inapplicable

Exercise Price:
  $ 50.00  
Premium:
  $25.2 mm, Payable by ML to Counterparty on the Premium Payment Date.
Premium Payment Date:
  September 27, 2005

Exchange:
  NASDAQ

Related Exchange(s):
  Applicable

Procedures for Exercise:
       
 
       
Expiration Time:
  11:59 pm
Expiration Date:
  Valuation Date

Exercise Date:
  Expiration Date

Multiple Exercise:
  Not Applicable

Automatic Exercise:
  Applicable

Valuation:
       
 
       
Valuation Date:
  The last Averaging Date

Averaging Dates:
  The 15 Full Exchange Business Days beginning on the Averaging Period Start

 
  Date.

Full Exchange Business Day:
  A Scheduled Trading Day that has a scheduled closing time for its regular
trading session

 
  that is 4 pm (New York City time) or the then standard closing time for
regular trading

 
  on the Exchange.

Averaging Date Disruption:
  Modified Postponement

Averaging Period Start Date:
  September 27, 2012.

Settlement Terms:
       
 
       
Cash Settlement:
  Counterparty may elect to settle this Transaction by Cash Settlement or Net
Physical

 
  Settlement by providing ML with notice (“Settlement Notice”) in accordance
with the

 
  Settlement Method Election provisions herein and in Section 7.1 of the Equity

 
  Definitions. In the event that Counterparty does not so notify ML, this
Transaction

 
  shall be settled pursuant to the Default Settlement Method provision below.

Settlement Currency:
  USD

Settlement Price:
  The arithmetic mean of the closing price of the Shares on the Exchange on each
Averaging

 
  Date.

Cash Settlement Payment Date:
  Three (3) Currency Business Day after the Valuation Date

Settlement Method Election:
  Applicable with respect to Cash Settlement or Net Physical Settlement only.

Electing Party:
  Counterparty

Settlement Method Election Date:
  Exercise Date

Default Settlement Method:
  Net Physical Settlement. In the event that this Transaction is settled by Net
Physical

 
  Settlement, Counterparty shall deliver to ML on the 1st Full Exchange Business
Day

 
  following the Valuation Date a number of Shares (the “Delivered Shares”) equal
to the Net

 
  Physical Settlement Amount divided by the Settlement Price, provided that in
the event

 
  that the number of Shares calculated comprises any fractional Share, only
whole Shares

 
  shall be delivered and an amount equal to the value of such fractional share
shall be

 
  payable by the Counterparty to ML in lieu of such fractional Share.

Net Physical Settlement Amount:
  With respect to the Valuation Date, an amount, as calculated by the
Calculation Agent,

 
  equal to the Number of Warrants multiplied by the Exercise Price Differential.

Exercise Price Differential:
  In respect of the Valuation Date, an amount equal to the greater of: (a) the
excess, if

 
  any, of the Settlement Price over the Exercise Price, and (b) zero.

Net Physical Settlement Adjustment:
  Subject to the Maximum Deliverable Share Amount, if ML receives any Delivered
Shares

 
  under this Transaction:


(a) ML shall sell the Delivered Shares in a commercially reasonable manner until
the amount received by ML for the sale of the Shares (the “Proceeds Amount”) is
equal to the Net Physical Settlement Amount. Any remaining Delivered Shares
shall be returned to Counterparty.

(b) If the Proceeds Amount is less than the Net Physical Settlement Amount,
Counterparty shall promptly deliver upon notice from ML additional Shares to ML
until the dollar amount from the sale of such Shares by ML equals the difference
between the Net Physical Settlement Amount and the Proceeds Amount. In no event
shall Counterparty be required to deliver to ML a number of Shares greater than
the Maximum Deliverable Share Amount.

     
Conditions to Net
Physical Settlement:
 
(1) At least 15 Exchange Business Days prior
to the Expiration Date, Counterparty shall (i)
make available to ML an effective registration
statement (the “Registration Statement”) filed
pursuant to Rule 415 under the Securities Act
of 1933, as amended (the “Securities Act”), and
such prospectuses as ML may reasonably request
to comply with the applicable prospectus
delivery requirements (the “Prospectus”) for
the resale by ML of such number of Shares as ML
shall reasonably specify in accordance with
this paragraph, such Registration Statement to
be effective and Prospectus to be current until
the earliest of the date on which (A) all
Delivered Shares have been sold by ML or
returned to Counterparty pursuant to the Net
Physical Settlement Adjustment provision above,
(B) ML has advised Counterparty that it no
longer requires that such Registration
Statement be effective or (C) all remaining
Delivered Shares could be sold by ML without
registration pursuant to Rule 144 promulgated
under the Securities Act (the “Registration
Period”) or (ii) Counterparty has provided a
legal opinion in form and substance
satisfactory to ML (with customary assumptions
and exceptions) that the Shares issuable upon
exercise of these Warrants will be freely
tradable under the Securities Act upon delivery
to ML and not subject to any legend restricting
transferability. It is understood that the
Registration Statement and Prospectus may cover
a number of Shares equal to the aggregate
number of Shares (if any) reasonably estimated
by ML to be potentially deliverable by
Counterparty in connection with Net Physical
Settlement hereunder (not to exceed the Maximum
Deliverable Share Amount);

In addition, the following representation, which Counterparty shall be deemed to
make on each day during the Registration Period, shall be true and correct:

“Counterparty represents that the Registration Statement, at the time the same
became effective, did not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading; Counterparty represents that the Prospectus
(as the same may be supplemented from time to time) does not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.”

Notwithstanding the foregoing, the Registration Statement and Prospectus
provided for by this paragraph shall be subject to the same suspension of sales
during “blackout dates” as provided in the following paragraph (2).

(2) At least 10 Exchange Business Days prior to the Expiration Date,
Counterparty will enter into a Registration Rights Agreement with ML in form and
substance reasonably acceptable to ML, which agreement will contain among other
things, customary representations and warranties and indemnification,
restrictions on sales during “blackout dates” as provided for in the
Registration Rights Agreement entered into between Counterparty and the Initial
Purchaser of the 3.0% Convertible Notes of Counterparty due 2012, and other
rights relating to the registration of a number of Shares equal to the number of
Delivered Shares and others Shares deliverable hereunder up to the Maximum
Deliverable Share Amount.

(3) Counterparty shall promptly pay to ML a $0.04 per Share fee with all Shares
delivered in connection with Net Physical Settlement pursuant to a Registration
Statement.

In the event Counterparty fails to comply with any of the conditions set forth
in “Net Physical Settlement Terms” herein, Counterparty shall settle the
Transaction through Cash Settlement; provided however, that notwithstanding the
foregoing, if

either (i) Counterparty is unable to provide for the sale of the Shares under
the Registration Statement as provided in the Resale Registration Rights
Agreement, (ii) if some Shares cannot be registered under the Registration
Statement due to Rule 415(a)(4) under the Securities Act, or (iii) if some or
all of the Delivered Shares cannot be used to close out stock loans in the
shares of Counterparty affected to establish or maintain short positions by ML
in connection with this Transaction without a prospectus being required by
applicable law to be delivered to such lender, Counterparty, in the case of
(i) and (ii) above, may deliver unregistered or registered Shares, the value of
which, in the case of unregistered Shares, shall be discounted to reflect market
value and, in the case of (iii) above, shall reflect the cost to ML of trading
Shares in order to close out its hedge position if any, in all cases for
purposes of calculating the Delivered Shares. In no event shall Counterparty be
required to top-up the delivery in cash.

Notwithstanding the foregoing, with respect to any Shares delivered by
Counterparty pursuant to Net Physical Settlement hereunder, in the event that ML
is unable to sell such Shares on the Exchange and would otherwise incur material
additional transaction costs, Counterparty shall promptly pay in cash or Shares
an additional amount to ML equal to 2% of the Strike Price.

      Limitations on Net Physical    
Settlement by Counterparty:
  The number of Shares that may be
delivered at settlement by Counterparty
shall not exceed 6.1 million at any time
(“Maximum Deliverable Share Amount”).
 
   
 
  Counterparty represents and warrants
that the number of Available Shares as
of the Trade Date is greater than the
Maximum Deliverable Share Amount.
Counterparty covenants and agrees that
Counterparty shall not take any action
of corporate governance or otherwise to
reduce the number of Available Shares
below the Maximum Deliverable Share
Amount.

For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith.



      Adjustments:



      Dividends:

          Extraordinary Dividends:   Any and all dividends paid by Counterparty.

 
       
Method of Adjustment:
  Calculation Agent Adjustment  

 
       
Extraordinary Events:
 
 

 
       
Consequences of Merger Events:
  (a) Share-for-Share:
Agreed Model:   Cancellation and Payment
Inapplicable

(b) Share-for-Other: Cancellation and Payment

Agreed Model: Inapplicable



  (c)   Share-for-Combined: Cancellation and Payment



      Agreed Model: Inapplicable

With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below.

     
Tender Offer:
  Not Applicable
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment
 
   
Additional Disruption Events:
 

 
   
Change in Law:
  Not Applicable
 
   
Failure to Deliver:
  Not Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption Event:
  Not Applicable
 
   
Increased Cost of Hedging:
  Not Applicable
 
   
Hedging Party:
  ML
 
   
Loss of Stock Borrow:
  Not Applicable
 
   
Increased Cost of Stock Borrow:
  Not Applicable
 
   
Determining Party:
  ML
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments
Regarding Hedging Activities:
 
Applicable
 
   
Additional Acknowledgments:
  Applicable

Other Provisions:

     
Early Termination:
  Notwithstanding any provision to the contrary,
upon the designation of an Early Termination Date
hereunder, a party’’s payment obligation in
respect of this Transaction only as determined in
accordance with Second Method and Market Quotation
(the “Transaction Early Termination Amount”) may,
at the option of Counterparty, be satisfied by the
party owing such amount by the delivery of a
number of Shares equal to the Transaction Early
Termination Amount divided by the Termination
Price (“Early Termination Stock Settlement”);
provided, however, that Counterparty must notify
ML of its election of Early Termination Stock
Settlement by the close of business on the day
that is two Business Days following the day that
the notice designating the Early Termination Date
is effective.
 
   
 
  “Termination Price” means the closing price per
Share on the Exchange on the Early Termination
Date.
 
   
 
  A number of Shares calculated as being due in
respect of any Early Termination Stock Settlement
will be deliverable on the third Exchange Business
Day following the date that notice pursuant to
Section 6(d)(i) of the Agreement specifying the
number of Shares deliverable is effective.
Section 6(d)(i) of the Agreement is hereby amended
by adding the following words after the word
“paid” in the fifth line thereof: “or any
delivery is to be made, as applicable.”
If ML receives Shares in connection with an Early
Termination Stock Settlement, ML shall sell such
Shares in a commercially reasonable manner until
the amount received by ML for the sale of such
Shares (net of transaction costs) (the “Proceeds
Amount”) is equal to the Transaction Early
Termination Amount. Any remaining Shares shall be
returned to Counterparty. If the Proceeds Amount
is less than the Transaction Early Termination
Amount, Counterparty shall promptly deliver
additional Shares to ML upon request until the
dollar amount from the sale of such additional
Shares by ML (net of transaction costs) equals the
difference between the Transaction Early
Termination Amount and the Proceeds Amount. In no
event shall Counterparty be required to deliver to
ML a number of Shares greater than the Maximum
Deliverable Share Amount.
 
   
prior to the Early Termination
  On or
Date (if
Early Termination Stock Settlement is elected),
Counterparty shall enter into a registration
rights agreement with ML in form and substance
reasonably acceptable to ML and shall satisfy the
conditions contained therein and Counterparty
shall file and diligently pursue to effectiveness
a Registration Statement pursuant to Rule 415
under the Securities Act. If and when such
Registration Statement shall have been declared
effective by the Securities and Exchange
Commission, Counterparty shall have made available
to ML such Prospectuses as ML may reasonably
request to comply with the applicable prospectus
delivery requirements for the resale by ML of such
number of Shares as ML shall specify (or, if
greater, the number of Shares that Counterparty
shall specify). Such Registration Statement shall
be effective and Prospectus shall be current until
the earliest of the date on which (A) all Shares
delivered by Counterparty in connection with an
Early Termination Date and all Shares held by ML
for hedging purposes have been sold by ML, (B) ML
has advised Counterparty that it no longer
requires that such Registration Statement be
effective or (C) all remaining Shares could be
sold by ML without registration pursuant to Rule
144 promulgated under the Securities Act (the
“Termination Registration Period”). It is
understood that the Registration Statement and
Prospectus will cover a number of Shares equal to
the number of Shares plus the aggregate number of
Shares (if any) reasonably estimated by ML to be
potentially deliverable by Counterparty in
connection with Early Termination Stock Settlement
hereunder, but in no event exceeding the Maximum
Deliverable Share Amount. On each day during the
Registration Period Counterparty shall represent
that each of its filings under the Securities Act,
the Securities Exchange Act of 1934 as amended
(the “Exchange Act”), or other applicable
securities laws that are required to be filed have
been filed and that, as of the respective dates
thereof and as of the date of this representation,
there is no misstatement of a material fact
contained therein or omission of a material fact
required to be stated therein or necessary to make
the statements therein not misleading.
 
   
 
  If Counterparty is unable to deliver Shares
subject to an effective Registration Statement as
 
   
set forth
  above, Counterparty may deliver
unregistered Shares in an amount determined by ML
based upon its commercially reasonable judgment of
the market value of such Shares. In no event
shall Counterparty be required to deliver to ML a
number of Shares greater than the Maximum
Deliverable Share Amount.
 
   
Compliance with
Securities Laws:
  Each party represents and agrees that it has
complied, and will comply, in connection with this
Transaction and all related or contemporaneous
sales and purchases of Shares, with the applicable
provisions of the Securities Act, the Exchange
Act, and the rules and regulations thereunder,
including, without limitation, Rule 10b-5 and
Regulation M under the Exchange Act, provided that
each party shall be entitled to rely conclusively
on any information communicated by the other party
concerning such other party’s market activities
and provided further that Counterparty shall have
no liability as a result of a breach of this
representation due to ML’s gross negligence or
willful misconduct.
Each party further represents that if such party
(“X”) purchases any Shares from the other party
pursuant to this Transaction, such purchase(s)
will comply in all material respects with (i) all
laws and regulations applicable to X, and (ii) all
contractual obligations of X.
 
   
 
   
 
   
 
  Counterparty represents that as of the date hereof:
 
   
 
  (a) each of its filings under the Exchange Act
that are required to be filed from and including
the ending date of Counterparty’s most recent
prior fiscal year have been filed and that, as of
the respective dates thereof and as of the date of
this representation, there is no misstatement of
material fact contained therein or omission of a
material fact required to be stated therein or
necessary to make the statements therein in light
of the circumstances in which they were made not
misleading (when taken together with
Counterparty’s previous filings under the Exchange
Act);
 
   
 
  (b) Counterparty is not entering into this
Agreement to facilitate a distribution of the
common stock or in connection with a future
distribution of securities;
 
   
 
  (c) Counterparty is not entering into this
Agreement to create actual or apparent trading
activity in the common stock (or any security
convertible into or exchangeable for common stock)
or to manipulate the price of the common stock (or
any security convertible into or exchangeable for
common stock); and
 
   
 
  (d) the number of Available Shares on the date
hereof is greater than the Maximum Deliverable
Share Amount.

     
Account Details:
 

 
    Account for payments to Counterparty: Not Applicable

 
    Account for payment to ML: Chase Manhattan Bank, New York

 
   
 
  ABA# 021000021
FAO: ML Equity Derivatives
A/C: 066213118
 
   
Agreement Regarding
Shares:
 
Counterparty agrees that, in respect of any Shares delivered to ML, such Shares
shall be,
upon such delivery, duly and validly authorized, issued and outstanding, fully
paid and
non-assessable and subject to no adverse claims of any other party. The issuance
of such
Shares does not and will not require the consent, approval, authorization,
registration or
qualification of any government authority, except such as shall have been
obtained on or
before the delivery date of any Shares or in connection with any Registration
Statement
filed with respect to any Shares.
 
   
Covenant Regarding
Shares:
 
Counterparty covenants that it shall not take any action to decrease the number
of
Available Shares below the Maximum Deliverable Share Amount.
 
   
Bankruptcy Rights:
  In the event of Counterparty’s bankruptcy, ML’s rights in connection with this
Transaction
shall not exceed those rights held by common shareholders. For the avoidance of
doubt, the
parties acknowledge and agree that ML’s rights with respect to any other claim
arising from
this Transaction prior to Counterparty’s bankruptcy shall remain in full force
and effect
and shall not be otherwise abridged or modified in connection herewith.
 
   
Set-Off:
  The Set-off provisions in the Agreement shall apply to this Transaction,
except in the
event of Counterparty’s or ML’s bankruptcy, in which case each of the parties
waives any
and all rights it may have to set-off, whether arising under any agreement,
applicable law
or otherwise.
 
   
Collateral:
  None.
 
   
Transfer:
  Counterparty may transfer its rights and delegate its obligations under this
Transaction in
accordance with Section 7 of the Master Agreement. ML may assign its rights and
delegate
its obligations hereunder, in whole or in part, to any other person (an
“Assignee”) without
the prior consent of the Counterparty, effective (the “Transfer Effective Date”)
upon
delivery to Counterparty of an executed acceptance and assumption by the
Assignee (an
“Assumption”) of the transferred obligations of ML under this Transaction (the
“Transferred
Obligations”). On the Transfer Effective Date, (a) ML shall be released from all
obligations and liabilities arising under the Transferred Obligations; and
(b) the
Transferred Obligations shall cease to be a Transaction(s) under the Agreement
and shall be
deemed to be a Transaction(s) under the ISDA Master Agreement between Assignee
and
Counterparty, provided that, if at such time Assignee and Counterparty have not
entered
into a ISDA Master Agreement, Assignee and Counterparty shall be deemed to have
entered
into an ISDA form of Master Agreement (Multicurrency-Cross Border) without any
Schedule
attached thereto.
 
   
Regulation:
  ML is regulated by The Securities and Futures Authority Limited and has
entered into this
Transaction as principal.
 
   
Indemnity:
  Each party agrees to indemnify the other party, its Affiliates and their
respective
directors, officers, agents and controlling parties (each such person being an
“Indemnified
Party”) from and against any and all losses, claims, damages and liabilities,
joint and
several, to which such Indemnified Party may become subject because of a breach
of any
representation or covenant hereunder, in the Agreement or any other Agreement
relating to
the Agreement or Transaction and will reimburse any Indemnified Party for all
reasonable
expenses (including reasonable legal fees and expenses) as they are incurred in
connection
with the investigation of, preparation for, or defense of, any pending or
threatened claim
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a
party thereto.

Additional Agreements, Representations and Covenants of Counterparty, Etc.:



  (a)   Counterparty hereby represents and warrants to ML, on each day from the
Trade Date to and including the earlier of (i) September 27, 2005 and (ii) the
date by which ML is able to initially complete a hedge of its position created
by this Transaction, that:



  (1)   it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except as disclosed in
the Offering Memorandum relating to the Reference Notes; and



  (2)   it has publicly disclosed all material information necessary for it to
be able to purchase or sell Shares in compliance with applicable federal
securities laws and that it has publicly disclosed all material information with
respect to its condition (financial or otherwise).



  (b)   The parties hereby agree that all documentation with respect to this
Transaction is intended to qualify this Transaction as an equity instrument for
purposes of EITF 00-19.



  (c)   No collateral shall be required by either party for any reason in
connection with this Transaction.



  (d)   ML may elect to defer exercise of any Warrant hereunder as provided
below, and Automatic Exercise shall not apply with respect to any Warrant, to
the extent the exercise of such Warrant would cause ML to become, directly or
indirectly, the beneficial owner of more than 8.0 percent of the class of the
Counterparty’s equity securities that is comprised of the Shares for purposes of
Section 13 of the Exchange Act (in such case, an “Excess Share Owner”).

ML shall provide prior notice to Counterparty, through the Agent, if the
exercise of any Warrant hereunder would cause ML to become directly or
indirectly, an Excess Share Owner; provided that the failure of ML to provide
such notice shall not alter the effectiveness of the provisions set forth in the
preceding sentence and any purported exercise in violation of such provisions
shall be void and have no effect.

If ML elects not to exercise any Warrant because such exercise would cause ML to
become, directly or indirectly, an Excess Share Owner and ML thereafter disposes
of Shares owned by it or any action is taken that would then permit ML to
exercise such Warrant without such exercise causing it to become, directly or
indirectly, an Excess Share Owner, then ML shall provide notice of the taking of
such action to Counterparty, through the Agent, and such Warrant shall then
become exercisable by ML to the extent such Warrant is otherwise or had
otherwise become exercisable hereunder. In such event, the Expiration Date with
respect to such Warrant shall be the date on which Counterparty receives such
notice from ML, and the related Settlement Date shall be as soon as reasonably
practicable after receipt of such notice but no more than three (3) Business
Days thereafter (but in no event shall the Settlement Date occur prior to the
date on which it would have otherwise occurred but for the provisions of this
paragraph (d)); provided that the related Net Physical Settlement Amount shall
be the same as the Net Physical Settlement Amount but for the provisions of this
paragraph (d). In addition, within 30 days of the maturity date of the
Settlement Date, Counterparty shall use its reasonable efforts to refrain from
activities which could reasonable be expected to result in ML’s ownership of
Shares exceeding 10% of all issued and outstanding Shares.



  (e)   ML hereby agrees that from the Trade Date through to and including each
Settlement Date, it will:



  (1)   use its reasonable efforts to not become an “affiliate” of Counterparty
as such term is defined in Regulation 144(a)(1) under the Securities Act;

(2) not vote any Shares, as to which it has the right to exercise a vote; and



  (3)   not permit any director, officer, employee, agent or affiliate of ML to
serve as a member of the board of directors of Counterparty.

ISDA Master Agreement

With respect to the Agreement, ML and Counterparty each agree as follows:

Specified Entities:

(i) in relation to ML, for the purposes of:

     
Section 5(a)(v):not applicable
 

 
     

 
   
Section 5(a)(vi):not applicable
 

 
     

 
   
Section 5(a)(vii):
  not applicable
 
 

Section 5(b)(iv):
  not applicable
 
 

 
    and (ii) in relation to Counterparty, for the purposes of:

 
   
Section 5(a)(v):not applicable
 

 
     

 
   
Section 5(a)(vi):not applicable
 

 
     

 
   
Section 5(a)(vii):
  not applicable
 
 

Section 5(b)(iv):
  not applicable
 
 


“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to ML and Counterparty.

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to ML or to Counterparty.

Payments on Early Termination for the purpose of Section 6(e) of the Agreement:
(i) Market Quotation shall apply; and (ii) the Second Method shall apply.

“Termination Currency” means USD.

Tax Representations:



  (I)   For the purpose of Section 3(e) of the Agreement, each party represents
to the other party that it is not required by any applicable law, as modified by
the practice of any relevant governmental revenue authority, of any Relevant
Jurisdiction to make any deduction or withholding for or on account of any Tax
from any payment (other than interest under Section 2(e), 6(d)(ii), or 6(e) of
the Agreement) to be made by it to the other party under the Agreement. In
making this representation, each party may rely on (i) the accuracy of any
representations made by the other party pursuant to Section 3(f) of the
Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i)
or 4(a)(iii) of the Agreement, and the accuracy and effectiveness of any
document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of
the Agreement, and (iii) the satisfaction of the agreement of the other party
contained in Section 4(d) of the Agreement; provided that it will not be a
breach of this representation where reliance is placed on clause (ii) above and
the other party does not deliver a form or document under Section 4(a)(iii) of
the Agreement by reason of material prejudice to its legal or commercial
position.



  (II)   For the purpose of Section 3(f) of the Agreement, each party makes the
following representations to the other party:



  (i)   ML represents that it is a corporation organized under the laws of
England and Wales.



  (ii)   Counterparty represents that it is a corporation incorporated under the
laws of the State of Delaware.

Delivery Requirements: For the purpose of Sections 3(d), 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

Tax forms, documents or certificates to be delivered are:

Each party agrees to complete (accurately and in a manner reasonably
satisfactory to the other party), execute, and deliver to the other party,
United States Internal Revenue Service Form W-9 or W-8 BEN, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by the other party; and (iii) promptly upon
learning that any such form(s) previously provided by the other party has become
obsolete or incorrect.

Other documents to be delivered:-

              Party Required to           Covered by Section Deliver Document  
Document Required to be Delivered   When Required   3(d) Representation
Counterparty
  Evidence of the authority and
true signatures of each official
or representative signing this
Confirmation   Upon or before
execution and
delivery of this
Confirmation  


Yes
 
           
 
           
Counterparty
  Certified copy of the resolution
of the Board of Directors or
equivalent document authorizing
the execution and delivery of
this Confirmation  
Upon or before
execution and
delivery of this
Confirmation  



Yes
 
           
 
           
ML
  Guarantee of its Credit Support
Provider, substantially in the
form of Exhibit A attached
hereto, together with evidence
of the authority and true
signatures of the signatories,
if applicable  


Upon or before
execution and
delivery of this
Confirmation  





Yes
 
           

          Addresses for Notices: For the purpose of Section 12(a) of the
Agreement:

 
        Address for notices or communications to ML:
   
 
       
Address:
  Merrill Lynch International
Merrill Lynch Financial Centre  


 
            2 King Edward Street, London EC1A 1HQ

 
       
Attention:
Facsimile No.:
  Manager, Fixed Income Settlements
44 207 995 2004  
Telephone No.: 44 207 995 3769

(For all purposes)

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

         
GMI Counsel
 
 

 
        Merrill Lynch World Headquarters
   
 
       
4 World Financial Center
New York, New York 10080
 

 


 
        Attention: Global Equity Derivatives
   
 
       
Facsimile No.:
  212 449-6576   Telephone No.: 212 449-6309

Address for notices or communications to Counterparty for all purposes:

100 Cyberonics Blvd.
Houston, Texas 77058
Attention: General Counsel

Process Agent: For the purpose of Section 13(c) of the Agreement, ML appoints as
its process agent:



      Merrill Lynch, Pierce, Fenner & Smith Incorporated



  222   Broadway, 16th Floor



      New York, NY 10038



      Attention: Litigation Department

Counterparty does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither ML
nor Counterparty is a Multibranch Party.

Calculation Agent. The Calculation Agent is ML.

Credit Support Document.

ML: Guarantee of ML&Co. in the form attached hereto as Exhibit A.

Counterparty: Not Applicable

Credit Support Provider.

With respect to ML: Merrill Lynch and Co. and with respect to Counterparty, Not
Applicable.

Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.

Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction; provided, however, that with respect to this
Agreement or any other ISDA Master Agreement between the parties, any Share
delivery obligations on any day of Counterparty, on the one hand, and ML, on the
other hand, shall be netted. The resulting Share delivery obligation of a party
upon such netting shall be rounded down to the nearest number of whole Common
Shares, such that neither party shall be required to deliver any fractional
Common Shares.

Accuracy of Specified Information. Section 3(d) of the Agreement is hereby
amended by adding in the third line thereof after the word “respect” and before
the period the words “or, in the case of audited or unaudited financial
statements or balance sheets, a fair presentation of the financial condition of
the relevant person.”

Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:

Eligible Contract Participant; Line of Business. It is an “eligible contract
participant” as defined in the Commodity Futures Modernization Act of 2000 and
it has entered into this Confirmation and this Transaction in connection with
its business or a line of business (including financial intermediation), or the
financing of its business.

Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is modified
to read as follows:

No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.

Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:

“To such party’s best knowledge,”

Additional Representations:

Counterparty Representations. Counterparty (i) has such knowledge and experience
in financial and business affairs as to be capable of evaluating the merits and
risks of entering into this Transaction; (ii) has consulted with its own legal,
financial, accounting and tax advisors in connection with this Transaction; and
(iii) is entering into this Transaction for a bona fide business purpose to
hedge the Reference Notes.

Counterparty is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Counterparty’s ability to perform its
obligations hereunder.

As of the date hereof, Counterparty is not insolvent.

Acknowledgements:

(1) The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

(2) The parties hereto intend for:

(a) this Transaction to be a “securities contract” as defined in Section 741(7)
of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for
the protections under Section 555 of the Bankruptcy Code;

(b) a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;

(c) all payments for, under or in connection with this Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” as defined in the Bankruptcy Code.

(3) The parties acknowledge and agree that in the event of an Early Termination
Date as a result of an Event of Default, the amount payable under the Agreement
will be a cash amount calculated as described therein and that any delivery
specified in this Transaction will no longer be required.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”

Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to Transactions.”

Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.

Disclosure. Each party hereby acknowledges and agrees that ML has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with ML) that such disclosure is required by law or by the
rules of NASDAQ or any securities exchange.

Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.

1

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

Very truly yours,

MERRILL LYNCH INTERNATIONAL

By:      
Name:
Title:


Confirmed as of the date first above written:

CYBERONICS, INC.

By:      
Name:
Title:



Acknowledged and agreed as to matters relating to the Agent:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
solely in its capacity as Agent hereunder

By:      

Name:

Title:

2

EXHIBIT A

GUARANTEE OF MERRILL LYNCH & CO., INC.

FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH &
CO., INC., a corporation duly organized and existing under the laws of the State
of Delaware (“ML & Co.”), hereby unconditionally guarantees to Cyberonics, Inc.
(the “Company”), the due and punctual payment of any and all amounts payable by
Merrill Lynch International, a company organized under the laws of England and
Wales (“ML”), under the terms of the Confirmation of OTC Warrant Transaction
between the Company and ML, dated as of [September 21, 2005] (the
“Confirmation”), including, in case of default, interest on any amount due, when
and as the same shall become due and payable, whether on the scheduled payment
dates, at maturity, upon declaration of termination or otherwise, according to
the terms thereof. In case of the failure of ML punctually to make any such
payment, ML & Co. hereby agrees to make such payment, or cause such payment to
be made, promptly upon demand made by the Company to ML & Co.; provided, however
that delay by the Company in giving such demand shall in no event affect ML &
Co.’s obligations under this Guarantee. This Guarantee shall remain in full
force and effect or shall be reinstated (as the case may be) if at any time any
payment guaranteed hereunder, in whole or in part, is rescinded or must
otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of ML or otherwise, all as though such payment had not been made.

ML & Co. hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Confirmation;
the absence of any action to enforce the same; any waiver or consent by the
Company concerning any provisions thereof; the rendering of any judgment against
ML or any action to enforce the same; or any other circumstances that might
otherwise constitute a legal or equitable discharge of a guarantor or a defense
of a guarantor. ML & Co. covenants that this guarantee will not be discharged
except by complete payment of the amounts payable under the Confirmation. This
Guarantee shall continue to be effective if ML merges or consolidates with or
into another entity, loses its separate legal identity or ceases to exist.

ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.

ML & Co. hereby certifies and warrants that this Guarantee constitutes the valid
obligation of ML & Co. and complies with all applicable laws.

This Guarantee shall be governed by, and construed in accordance with, the laws
of the State of New York.

This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under
this Confirmation.

This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

3

IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in its
corporate name by its duly authorized representative.

MERRILL LYNCH & CO., INC.

By:     
Name:
Title:


Date:

4

COVER STATEMENT
CLIENT/COUNTERPARTY RELATIONSHIP

Dear Client/Counterparty:

Merrill Lynch is pleased to provide the attached statement of Generic Risks
Associated with Over-the-Counter Derivative Transactions under this Cover
Statement that concerns, among other things, the nature of our relationship with
you in the context of such transactions. This statement was developed for our
new and our ongoing client/counterparties in response to suggestions that OTC
derivative dealers consider taking steps to ensure that market participants
utilizing OTC derivatives understand their risk exposures and the nature of
their relationships with dealers before they enter into OTC derivative
transactions.

Merrill Lynch (“we”) are providing to you and your organization (“you”) the
attached statement of Generic Risks Associated with Over-the-Counter Derivative
in order to identify, in general terms, certain of the principal risks
associated with individually negotiated over-the-counter (“OTC”) derivative
transactions. The attached statement does not purport to identify the nature of
the specific market or other risks associated with a particular transaction.

Before entering into an OTC derivative transaction, you should ensure that you
fully understand the terms of the transaction, relevant risk factors, the nature
and extent of your risk of loss and the nature of the contractual relationship
into which you are entering. You should also carefully evaluate whether the
transaction is appropriate for you in light of your experience, objectives,
financial resources, and other relevant circumstances and whether you have the
operational resources in place to monitor the associated risks and contractual
obligations over the term of the transaction. If you are acting as a financial
adviser or agent, you should evaluate these considerations in light of the
circumstances applicable to your principal and the scope of your authority.

If you believe you need assistance in evaluating and understanding the terms or
risks of a particular OTC derivative transaction, you should consult appropriate
advisers before entering into the transaction.

Unless we have expressly agreed in writing to act as your adviser with respect
to a particular OTC derivative transaction pursuant to terms and conditions
specifying the nature and scope of our advisory relationship, we are acting in
the capacity of an arm’s length contractual counterparty to you in connection
with the transaction and not as your financial adviser or fiduciary.
Accordingly, unless we have so agreed to act as your adviser, you should not
regard transaction proposals, suggestions or other written or oral
communications from us as recommendations or advice or as expressing our view as
to whether a particular transaction is appropriate for you or meets your
financial objectives.

Finally, we and/or our affiliates may from time to time take proprietary
positions and/or make a market in instruments identical or economically related
to OTC derivative transactions entered into with you, or may have an investment
banking or other commercial relationship with and access to information from the
issuer(s) of securities, financial instruments, or other interests underlying
OTC derivative transactions entered into with you. We may also undertake
proprietary activities, including hedging transactions related to the initiation
or termination of an OTC derivative transaction with you, that may adversely
affect the market price, rate index or other market factor(s) underlying an OTC
derivative transaction entered into with you and consequently the value of the
transaction.

5

GENERIC RISKS ASSOCIATED WITH
OVER-THE-COUNTER DERIVATIVE TRANSACTIONS

OTC derivative transactions, like other financial transactions, involve a
variety of significant risks. The specific risks presented by a particular OTC
derivative transaction necessarily depend upon the terms of the transaction and
your circumstances. In general, however, all OTC derivative transactions involve
some combination of market risk, credit risk, funding risk and operational risk.

Market risk is the risk that the value of a transaction will be adversely
affected by fluctuations in the level or volatility of or correlation or
relationship between one or more market prices, rates or indices or other market
factors or by illiquidity in the market for the relevant transaction or in a
related market.

Credit risk is the risk that a counterparty will fail to perform its obligations
to you when due.

Funding risk is the risk that, as a result of mismatches or delays in the timing
of cash flows due from or to your counterparties in OTC derivative transactions
or related hedging, trading, collateral or other transactions, you or your
counterparty will not have adequate cash available to fund current obligations.

Operational risk is the risk of loss to you arising from inadequacies in or
failures of your internal systems and controls for monitoring and quantifying
the risks and contractual obligations associated with OTC derivative
transactions, for recording and valuing OTC derivative and related transactions,
or for detecting human error, systems failure or management failure.

There may be other significant risks that you should consider based on the terms
of a specific transaction. Highly customized OTC derivative transactions in
particular may increase liquidity risk and introduce other significant risk
factors of a complex character. Highly leveraged transactions may experience
substantial gains or losses in value as a result of relatively small changes in
the value or level of an underlying or related market factor.

Because the price and other terms on which you may enter into or terminate an
OTC derivative transaction are individually negotiated, these may not represent
the best price or terms available to you from other sources.

In evaluating the risks and contractual obligations associated with a particular
OTC derivative transaction, you should also consider that an OTC derivative
transaction may be modified or terminated only by mutual consent of the original
parties and subject to agreement on individually negotiated terms. Accordingly,
it may not be possible for you to modify, terminate or offset your obligations
or your exposure to the risks associated with a transaction prior to its
scheduled termination date.

Similarly, while market makers and dealers generally quote prices or terms for
entering into or terminating OTC derivative transactions and provide indicative
or mid-market quotations with respect to outstanding OTC derivative
transactions, they are generally not contractually obligated to do so. In
addition, it may not be possible to obtain indicative or mid-market quotations
for an OTC derivative transaction from a market maker or dealer that is not a
counterparty to the transaction. Consequently, it may also be difficult for you
to establish an independent value for an outstanding OTC derivative transaction.
You should not regard your counterparty’s provision of a valuation or indicative
price at your request as an offer to enter into or terminate the relevant
transaction at that value or price, unless the value or price is identified by
the counterparty as firm or binding.

This brief statement does not purport to disclose all of the risks and other
material considerations associated with OTC derivative transactions. You should
not construe this generic disclosure statement as business, legal, tax or
accounting advice or as modifying applicable law. You should consult your own
business, legal, tax and accounting advisers with respect to proposed OTC
derivative transactions and you should refrain from entering into any OTC
derivative transaction unless you have fully understood the terms and risks of
the transaction, including the extent of your potential risk of loss.

533289

6